Citation Nr: 1747451	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-34 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as a synovial facet cyst at L5.

2.  Entitlement to service connection for left leg sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1972 to October 1979 and from December 2003 to January 2005, including service in Kuwait as part of Operation Iraqi Freedom.  He is the recipient of the Army Commendation Medal, the Army Achievement Medal, and the Army Good Conduct Medal on two occasions.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was remanded by the Board in July 2015.  A Supplemental Statement of the Case (SSOC) was issued in January 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant claims that his current low back disability, particularly a synovial facet cyst, was incurred during service and that left leg sciatica was caused by such synovial facet cyst.  He reports that his chronic back problems began in 2004, during his second period of active duty.  

Service treatment records corresponding to the appellant's first period of active duty are negative for pertinent complaints or abnormalities.  

In December 2002, prior to his second period of active duty, the appellant was seen for an episode of low back pain without trauma.  Imaging showed bilateral L5-S1 facet sclerosis, likely on a degenerative basis.  The diagnosis was hypertrophic bilateral L5-S1 facet arthrosis.  The appellant reports this episode of back pain resolved entirely.  See December 2013 VA Form 9.  

The appellant served on active duty from December 2003 to January 2005.  At a December 2003 predeployment health assessment, the appellant denied having recurrent back pain or any back problem.  At the appellant's December 2004 post-deployment health assessment, however, stable low back pain of recent onset was noted.  

Records corresponding to the appellant's post active duty period show that in March 2007, he sought treatment for low back pain which had been present for the past two to three weeks.  X-ray studies showed facet arthritic changes present at L5-S1.  An MRI in August 2007 showed active arthritic changes around L5-S1 and a synovial cyst at the same level causing some impingement on the S1 nerve root.  Mild disc changes were present at several other levels without neural impingement.  Subsequent clinical records show treatment for low back pain radiating to the left leg.  

In February 2012, the appellant submitted a claim of service connection for multiple disabilities, including a low back disability, claimed as a synovial facet cyst at L5 with secondary left leg sciatica.  

In connection with his claim, the appellant was afforded a VA medical examination in June 2012.  The examiner stated that the appellant had "a known synovial facet cyst present on 2002 imaging studies."  [As set forth above, the December 2002 imaging study shows hypertrophic bilateral L5-S1 facet arthrosis, not a synovial facet cyst.  It is unclear whether the examiner misstated the evidence or intended to indicate that arthrosis and a facet cyst are different descriptions of the same pathology].  The examiner further erroneously noted that there were no complaints of back pain in the appellant's active service records.  [As set forth above, however, the appellant complained of low back pain of recent onset in December 2004].  Based on these two facts, the examiner concluded that the appellant's low back disability clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

Given its inaccurate factual basis, the Board found the June 2012 VA medical opinion inadequate and remanded this matter in July 2015 in order to afford the appellant a VA examination and to obtain an adequate medical opinion regarding the etiology of his current low back disability.  The Board instructed the examiner to (1) opine as to whether it was at least as likely as not that the appellant's current synovial cyst was related to his active service or any incident therein, including his documented complaints of low back pain; (2) discuss the preservice December 2002 lumbar spine imaging study, which indicated an impression of hypertrophic bilateral L5-S1 facet arthrosis; and (3) agree or disagree with the June 2012 VA examiner's statement that the December 2002 lumbar spine imaging study showed the presence of a synovial cyst.  Rationales were to be provided.  

The appellant was afforded a VA medical examination in December 2015.  The December 2015 examiner diagnosed (1) synovial facet cyst; (2) degenerative disc disease; (3) grade I anterior spondylolisthesis L5 on S1; and (4) left lower extremity radiculopathy.  The examiner opined that it was less likely than not that the appellant's current synovial cyst was incurred in or caused by active service because he was "without an LOD [line of duty determination] for lumbar spine issues during military service."  The examiner opined that the appellant's facet arthrosis was "attributed to age, normal wear and tear on discs, and being overweight."  The examiner disagreed with the June 2012 VA examiner regarding the date of an MRI that first showed positive findings for a synovial cyst, stating that it was dated August 2007, rather than December 2002.

For multiple reasons, the Board finds the December 2015 opinion inadequate.  As set forth above, the record on appeal contains a December 2002 radiographic report showing bilateral L5-S1 facet sclerosis.  The examiner failed to comment on this document, as directed by the Board.  Moreover, service personnel records show that the appellant served on active duty from December 2003 to January 2005, during which he reported low back pain of recent onset.  The absence of a line of duty determination is not relevant, as he was on active duty at that time.  Finally, the examiner failed to provide an opinion as to whether any current back pathology or disability had its inception during the appellant's active service or is otherwise causally related to the appellant's active service or any incident therein, including his reported back pain.  

Thus, a new medical opinion must be obtained as to the nature and etiology of the appellant's low back disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998) (compliance with remand directives by the originating agency is not optional or discretionary.  The Board errs as a matter of law when it fails to ensure remand compliance).  

The issue of entitlement to left leg sciatica is inextricably intertwined with the issue of entitlement to service connection for a low back disability because it is claimed that left leg sciatica is the result of the synovial facet cyst.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, while the Board regrets the further delay, the appeal must again be remanded for compliance with the Board's remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA medical records with the claims file.

2.  Request a medical opinion from a suitably qualified clinician regarding the nature and etiology of the appellant's current low back disability.  Access to the appellant's VA claims file must be made available to to the clinician for review.  After reviewing the record, the clinician should provide an opinion, with supporting rationale, as to the following:

Is at least as likely as not (50 percent or greater probability) that the appellant's (1) synovial facet cyst at L5-S1; (2) bilateral L5-S1 facet sclerosis; (3) degenerative disc disease; and (4) grade I anterior spondylolisthesis L5 on S1 were incurred during his period of active service from December 2003 to January 2005 or are otherwise causally related to that period of service or any incident therein, to include his December 2004 complaint of back pain upon returning from deployment.  

If the examiner determines that the appellant's (1) synovial facet cyst at L5-S1; (2) bilateral L5-S1 facet sclerosis; (3) degenerative disc disease; or (4) grade I anterior spondylolisthesis L5 on S1 existed prior to the appellant's second period of active service from December 2003 to January 2005, the examiner should provide an opinion as whether the condition clearly and unmistakably both (i) preexisted the Veteran's entry into active service in December 2003, and (ii) was not aggravated, beyond the normal progress of the disorder, during or as a result of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).

In providing the requested opinions, the clinician should refer to the relevant evidence of record, to include the December 2002 imaging studies showing bilateral L5-S1 facet sclerosis, the service treatment records documenting back pain of recent onset in December 2004, and the August 2007 MRI showing active arthritic changes around L5-S1 and a synovial cyst at the same level causing some impingement on the S1 nerve root.  

If the examiner determines that examination of the appellant is necessary in order to provide fully-reasoned medical opinions, the appellant should be scheduled for such.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




